Citation Nr: 1522384	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-34 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for right knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1973, March 1980 to July 1980 and November 1981 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A September 2013 rating decision found clear and unmistakable error in the December 2011 rating decision and assigned an increased 10 percent rating for the Veteran's right knee from June 1, 2011, the day following the date of his separation from service.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination for the Veteran's right knee degenerative joint disease occurred in April 2011 (with an October 2011 addendum).  In his May 2012 notice of disagreement, the Veteran noted that his right knee "swells and aches" and described functional impairment which is not addressed in the October 2011 examination report or October 2011 addendum.  Given the length of time since that examination and in light of the Veteran's new right knee complaints, additional development is warranted to determine the current nature, extent, and severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

On remand, copies of VA and/or private records of right knee treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his right knee complaints since his May 2011 separation from service.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination determine the current severity of his right knee degenerative joint disease.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated should be ordered.  All pertinent findings (to specifically any additional functional impairment due to pain, weakness, fatigue, incoordination, etc.) should be described in detail.  The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.

3.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

